Citation Nr: 1545055	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for Ehlers-Danlos syndrome.

2.  Entitlement to service connection for an acquired psychiatric disability, including secondary to Ehlers-Danlos syndrome.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to January 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2014, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This case was also developed on the matter of service connection for hearing loss, but that matter is not yet ripe for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his Ehlers-Danlos syndrome is congenital and that it was aggravated during his military service due to ground water contamination, while stationed at McClellan Air Force Base.  See Board hearing transcript dated March 2014.  Furthermore, during the March 2014 Board hearing, the Veteran explained that Ehlers-Danlos syndrome affects the joints.  Thus, he contends that during his military service his joint pain and diagnosed osteoarthritis of the knees were manifestations of Ehlers-Danlos syndrome.

Service treatment records (STRs) are absent any treatment or diagnosis of Ehlers-Danlos syndrome.  However, STRs, including his May 1985 separation examination report, show complaints of joint pain.

Post service, a June 1987 VA examination report notes the Veteran's complaints of joint pain and assess his knees as "hypermobile."  In a March 2007 private treatment record, C. Scully, M.D., diagnosed hypermobility syndrome and noted that although the Veteran has joint paint and a family history of Ehlers-Danlos syndrome, he does not have a diagnosis of Ehlers-Danlos syndrome.  Conversely, in a July 2007 private treatment report, B. Moghaddam, M.D., diagnosed Ehlers-Danlos syndrome and associated it with hypermobility and indicated that the Veteran is likely to develop joint problems due to the nature of his disease.  

As to the ground water contamination, the Veteran claims he was exposed to chemicals during the performance of his military occupational specialty (MOS) as a cable splicer.  He explained that he was exposed to such chemicals because he ran cable lines through contaminated arears.  Additionally, he submitted internet articles that describe groundwater contamination and an environmental cleanup program at McClellan Air Force Base.  Furthermore, the internet articles reflect that chemicals such as trichloroethylene, trichloroethane, dichloroethylene, chloroform, polychlorinated, biphenyl ethylbenzene, and toluene were detected at McClellan.

In a June 2013 VA medical opinion, a VA reviewer opined that the Veteran's genetic Ehlers-Danlos syndrome was clearly and unmistakably not aggravated beyond its natural progression by his military service.  The VA reviewer reasoned that after examining the Veteran's submitted internet articles there is no relationship between the Ehlers-Danlos syndrome and trichloroethylene, trichloroethane, dichloroethylene exposure at McClellan.  The June 2013 VA reviewer did not cite to all of the chemicals mentioned in the Veteran's submitted internet articles, and her level of medical expertise was not clarified.  

In sum, the evidence is unclear whether the Veteran's Ehlers-Danlos syndrome is a congenital defect or disease, if his joint pain during his military service was a manifestation of Ehlers-Danlos syndrome, and whether ground water contamination is related therein.  Therefore a clarifying opinion is necessary.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The claim of entitlement to service connection for an acquired psychiatric disorder, including secondary to Ehlers-Danlos syndrome is inextricably intertwined with the other claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the claim is therefore deferred.

Lastly, during the Board hearing the Veteran testified that he was hospitalized at the Presidio Medical Center in July 1985.  Although STRs show treatment records from Presidio, he claims that there are Presidio treatment records other than what is contained in his STRs.  Therefore, on remand, Presidio treatment records and any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  An appropriate originating agency official should request the Veteran's complete hospital treatment records from the Presidio Medical Center in July 1985.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2014.  All such available documents should be associated with the claims file.

3.  Then, refer the claims file to a physician, preferably a rheumatologist or specialist in internal medicine, to determine the nature and etiology of the Veteran's Ehlers-Danlos syndrome.  

The examiner should indicate whether the Ehlers-Danlos syndrome is congenital, and if so, whether it is a defect or disease.  

If the Veteran's Ehlers-Danlos syndrome is not considered a congenital defect, is it as likely as not (50 percent probability or greater) that it had its clinical onset in service, is related to chemical exposure, to include chloroform, ethylbenzene, polychlorinated biphenyl, and toluene, at McClellan Air Force Base, or is otherwise related to active duty?  

If Ehlers-Danlos syndrome is not a defect and it pre-existed service, did it clearly and unmistakably pre-exist active duty military service and was it clearly and unmistakably not permanently aggravated beyond its natural progress during service, to include the Veteran's chemical exposure, such as chloroform, ethylbenzene, polychlorinated biphenyl, and toluene, at McClellan Air Force Base?

In formulating the above opinions, the examiner must acknowledge and comment on (i) any evidence of potential environmental and chemical exposures during the Veteran's service while stationed at McClellan Air Force Base and (ii.) the Veteran's in-service joint pain and diagnosed degenerative joint disease of the knees and determine whether such symptoms are a manifestation of Ehlers-Danlos syndrome.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner must provide a rationale for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

